THE WEITZ LAW FIRM, P.A.

 

 

 

USDC SDNY

November 26, 2019

  

 

VIA CM/ECF
Honorable George B. Dariiéls
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 11A
New York, NY 10007-1312

Re: Velasquez v. Rex Pipe Shop Inc., et al.

Case 1:19-cv-06901-GBD

Dear Judge Daniels:

Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160

   

The undersigned represents the Plaintiff in the above-captioned case matter.

This is an action pursuant to the ADA, as well as similar state and local statutes. The Initial
Pretrial Conference in this matter is currently scheduled for December 4, 2019 at 9:30 a.m. in Your
Honor's Courtroom. To date, none of the Defendants have yet formally appeared and/or answered
in this matter, having been properly served [D.E. 8 & D.E. 9]. As such, in order to afford
additional time for the Defendants to formally appear and engage in productive subsequent
settlement discussions, the undersigned hereby respectfully requests a 30-day adjournment of
next week’s Conference to a date in late December or early January, or any other date most

convenient to this Honorable Court.

Thank you for your consideration of this first adjournment request.

Sincerely,

By:_/S/B. Bradley Weitz

B. Bradley Weitz, Esq. (BW9365)
THE WEITZ LAW FIRM, P.A.

Attorney for Plaintiff

Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Telephone: (305) 949-7777
Facsimile: (305) 704-3877
Email: bbw@weitzfirm.com
